IN THE SUPREME COURT OF IOWA

                                                             No. 21–0859

                                              Pottawattamie County No. LACV121204

                                                                ORDER
CLERK OF SUPREME COURT




                         REED DICKEY, MICHAEL DICKEY, and ANDREA DICKEY,

                               Appellants,

                         vs.

                         JEREMY HOFF, JENNIE EDMUNDSON MEMORIAL HOSPITAL, METHODIST
                         JENNIE EDMUNDSON HOSPITAL, LOESS HILLS BEHAVIORAL HEALTH,
                         JEFF RUTLEDGE, THE SCHOOL DISTRICT OF LINCOLN a/k/a LINCOLN
                         PUBLIC SCHOOL, and EMILY GORMAN,

                               Appellees.


                               The court, McDermott, J., taking no part, being evenly divided, declares
OCT 21, 2022




                         this case affirmed by operation of law. See Iowa Code § 602.4107 (2022).

                               The district court’s ruling on the statute of limitations required dismissal

                         of the entire action. McDonald, Oxley, and May, JJ., would affirm the judgment

                         of the district court on the statute of limitations; Christensen, C.J., and
ELECTRONICALLY FILED




                         Waterman and Mansfield, JJ., would reverse the judgment of the district court

                         on that issue. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the

                         supreme court is equally divided . . . , the decision of the district court is affirmed

                         by operation of law.”).

                         Copies to:

                         Dominic F. Pechota
                         Trial Lawyers for Justice, P.C.
                         421 W. Water St., Third Floor
                         Decorah, IA 52101


                                                                                                          1 of 3
                                      2


Webb L. Wassmer
Wassmer Law Office, PLC
5320 Winslow Road
Marion, IA 52302

Jason W. Miller
Brittany N. Salyars
Patterson Law Firm, L.L.P.
505 5th Avenue, Suite 729
Des Moines, IA 50309

Anthony L. Osborn
Gehling Osborn Law Firm, PLC
600 4th Street, Suite 900
Sioux City, IA 51101

Robert A. Mooney
Mooney, Lenaghan, Westberg Dorn, LLC
450 Regency Parkway, Suite 320
Omaha, NE 68114

Joshua J. Schauer
Perry, Guthery, Haase & Gessford, P.C., L.L.O.
233 South 13th Street, Suite 1400
Lincoln, NE 68508




                                                 2 of 3
                                               State of Iowa Courts
Case Number                     Case Title
21-0859                         Dickey v. Hoff
                                                          So Ordered




Electronically signed on 2022-10-21 08:15:00




                                                                       3 of 3